Case 4:19-cr-06049-SMJ ECFNo. 26 _ filed 08/20/19 PagelD.60 Page 1 of 2

FILED IN THE
PENALTY SLIP EASTERN DISTRICT OF WASHINGTON
DEFENDANT NAME: IVAN RENTERIA CASTILLO AUG 2 020i

SEAN F. McAVOY, CLERK
DEPUTY
SPOKANE. WASHINGTON

TOTAL NO. COUNTS: 1

VIO: 21U.S.C. § 841(a)(D, (b)(1)(A)(vii)
Possession with the Intent to Distribute 50 Grams or More of Actual (Pure)
Methamphetamine

PENALTY: CAG not less than 10 years up to life;
and/or $10,000,000 fine;
not less than 5 years nor more than life supervised release;
a $100 special penalty assessment; and
denial of certain federal benefits pursuant to 21
U.S.C. §§ 862 and 862a

PENALTY IF DEFENDANT HAS ONE PRIOR QUALIFYING DRUG
FELONY CONVICTIONS

PENALTY: CAG not less than 15 years up to life;
and/or $20,000,000 fine;
not less than 10 years nor more than life supervised release;
a $100 special penalty assessment; and
denial of certain federal benefits pursuant to 21

U.S.C. §§ 862 and 862a

PENALTY IF DEFENDANT HAS TWO OR MORE PRIOR QUALIFYING
DRUG FELONY CONVICTIONS

PENALTY: CAG not less than 25 years up to life;
and/or $20,000,000 fine;
not less than 10 years nor more than life supervised release;
a $100 special penalty assessment; and

denial of certain federal benefits pursuant to 21
U.S.C. §§ 862 and 862a
Case 4:19-cr-06049-SMJ ECFNo. 26 filed 08/20/19 PagelD.61 Page 2 of 2

21 U.S.C. § 853 — Forfeiture Allegation

CASE 4:19-CR-6049-SMJ-1
NO.

 

AUSA
INITIAL SAV
